UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1403



LUTHER C. EDMONDS,

                                            Plaintiff - Appellant,
          and


ELITE CHILD, INCORPORATED; SHERRY D. BATTLE,

                                                        Plaintiffs,

          versus


E. PRESTON GRISSOM, individually and in his
capacity of Judge, Judicial Circuit of Virgin-
ia, Circuit Court of the City of Chesapeake,

                                               Defendant - Appellee,
          and


SCHRODER CHESAPEAKE, INCORPORATED, t/a Green-
brier Mall,


                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard L. Williams, Senior District
Judge. (CA-98-488-2)


Submitted:   May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Luther C. Edmonds, Appellant Pro Se.     Mark L. Earley, Attorney
General, Gregory E. Lucyk, Edward Meade Macon, Mary Elizabeth Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Luther C. Edmonds appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to set aside a prior order.   Our

review of the record and the district court’s opinion discloses no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Edmonds v. Grissom, No. CA-98-488-2 (E.D. Va. Feb.

14, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2